Case 2:19-cr-20836-MAG-EAS ECF No.5 filed 12/18/19 PagelD.41 Page 1of2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA, Case:2:19-cr-20836
Judge: Goldsmith, Mark A.
MJ: Stafford, Elizabeth A.
Filed: 12-18-2019 At 11:06 AM
Vv. USA V SEALED MATTER (LG)

D-1 RICHARD SOLLARS,
D-2 SHADY AWAD, and
D-3 JEFFREY BAUM,

Defendants.
/

 

GOVERNMENT’S MOTION AND SUPPORTING BRIEF
TO SEAL INDICTMENT AND ARREST WARRANTS

The United States of America hereby moves for an order sealing the Indictment
and Arrest Warrants in this case and states:

1. The indictment in this case charges the Defendants with one or more federal
crimes.

2. Rule 6(e)(4) of the Federal Rules of Criminal Procedure provides:

(4) Sealed Indictment. The magistrate judge to whom an indictment is

returned may direct that the indictment be kept secret until the defendant is
in custody or has been released pending trial. The clerk must then seal the

indictment, and no person may disclose the indictment’s existence except as
necessary to issue or execute a warrant or summons.

Fed.R.Crim.P. 6(e)(4).
3. The government requests that the Indictment and Arrest Warrants be sealed

because it is concerned that the Defendants may attempt to flee, destroy

2
Case 2:19-cr-20836-MAG-EAS ECF No.5 filed 12/18/19 PagelD.42 Page 2 of 2

evidence, or intimidate witnesses if the Indictment and Arrest Warrants
become a matter of public record before the Defendants are arrested.
WHEREFORE, the government requests this Court to issue an order sealing
the Indictment and Arrest Warrants.
Respectfully submitted,

Matthew Schneider
United States Attorney

“HELLA RM

R. Michael Bullotta —

Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, MI 48226

(313) 226-9507
Michael.Bullotta@usdoj.gov

Dated: December 18, 2019

IT IS SO ORDERED.

” ,

1 Ltt ,
Elizabeth A. Stafford
United States Magistrate Judge

Entered: December 18, 2019
